Citation Nr: 1736047	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-41 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.

In January 2017, the Board remanded four other claims on appeal.  That aspect of the appeal will be addressed in a future Board decision if in order.

In February 2017, the Board requested a medical expert opinion, which was received in April 2017, from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901.  The Veteran was furnished a copy of such opinion in May 2017, with a notification letter informing him that he had 60 days from the date of the letter to review the medical opinion and send VA any additional evidence or argument.  See 38 C.F.R. § 20.903.  The Veteran did not submit any such evidence or argument.

Additional evidence (VA treatment records) was received subsequent to the October 2014 statement of the case.  As the evidence is not pertinent to the outcome of the instant appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  A February 2009 rating decision denied reopening of the diabetes service connection claim; the Veteran did not appeal that decision; and no new and material evidence was received within one year of the decision.

2.  The evidence submitted since the February 2009 rating decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for diabetes mellitus.

3.  The Veteran's diabetes mellitus did not manifest during service and is not related to service.


CONCLUSIONS OF LAW

1.  The February 2009 RO decision that denied reopening a claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been submitted, and the criteria for reopening the Veteran's diabetes service connection claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Reopening of the diabetes service connection claim was last denied by a rating decision in February 2009.  New and material evidence was not received within one year of notification of this decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not appeal the decision; thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran's original service connection claim for diabetes mellitus was denied by the RO in a December 2005 rating decision.  At such time, the RO considered the Veteran's service treatment records (STRs) and VA treatment records.  The RO noted that these records did not show that the Veteran had diabetes in service or within a year after service and that diabetes was not shown until August 2004 in his VA treatment records.  In January 2006, the Veteran was advised of the decision and his appellate rights.  He did not submit a notice of disagreement, and no new and material evidence was received within one year of such decision.  

Thereafter, the Veteran attempted to reopen his diabetes service connection claim in October 2008.  In the February 2009 rating decision, the RO denied reopening of the previously denied claim after reviewing the entirety of the claims file, which included additional VA treatment records.  The RO explained that the newly associated evidence only showed a current diabetes diagnosis and, as such, these treatment records did not relate to an unestablished fact necessary to substantiate the service connection claim and did not raise a reasonable possibility of substantiating the claim.  Later in February 2009, the Veteran was advised of the decision and his appellate rights.  He did not submit a notice of disagreement, and no new and material evidence was received within one year of such decision.  Therefore, the February 2009 rating decision became final.

Evidence received since the February 2009 rating decision includes the Veteran's statements and October 2015 Board hearing testimony asserting that his diabetes is related to service because nobody in his family has diabetes, no one taught him how to eat healthy in service, and he was ordered to eat as much as possible to replenish energy after hard training.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for diabetes.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will now address the merits of the reopened claim.

II. Service Connection

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

As mentioned above, the Veteran contends that his diabetes is related to service because nobody in his family has diabetes, no one taught him how to eat healthy in service, and he was ordered to eat as much as possible to replenish energy after hard training.  Additionally, he asserted that his diabetes was probably not noticed in service because "diabetes wasn't too much of a problem back then."  See December 2014 substantive appeal (VA Form 9).  Furthermore, at the October 2015 Board hearing, the Veteran asserted similar theories regarding heredity and poor nutrition in service as to why he believes his current diabetes is related to service.

A review of the Veteran's STRs reveals no diagnosis of or treatment for diabetes.  At the Board hearing the Veteran testified to being diagnosed with diabetes in 2005, and his post-service treatment records show treatment for diabetes since around that time, and possibly as early as August 2004.  Therefore, the appeal turns on the nexus element of the claim for the disease diagnosed approximately a decade after service.

The Board requested the VHA opinion noted above, received in April 2017, in order to obtain an adequate nexus opinion.  The VHA opinion was authored by a physician (Dr. C.J.), who is an associate professor of endocrinology and internal medicine at a nationally recognized university medical system, and is the Endocrine Section Chief at a VA Medical Center.

Dr. C.J. provided a negative nexus opinion after a thorough review of the Veteran's claims file, to include the STRs.  In this regard, Dr. C.J. compared the Veteran's height and weight at entrance and separation, as well as his current weight.  Dr. C.J. reviewed the Veteran's date of diagnosis of diabetes, his current diabetes treatment regimen, and other laboratory results showing very poor, overall glucose control despite such treatment.

Based on his expertise, Dr. C.J. concluded that the Veteran's diabetes mellitus is not related to service.  Dr. C.J. provided the following rationales for such conclusion: the Veteran did not have diabetes at the time of discharge and did not have a diagnosis until roughly 9 years post-discharge; with increasing age, the Veteran's pancreas' insulin secretory capacity decreased, leading to the development of diabetes mellitus, which is the natural history of type 2 diabetes mellitus; and the Veteran's diabetes is not a direct result of overeating, and the diabetes mellitus has persisted despite fact that he is presently not obese.

The Board finds that any determination as to the nature and etiology of diabetes mellitus is medical complex in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a medical opinion as to the onset or cause of his diabetes because he has not demonstrated that he possesses the requisite specialized knowledge.  Such an opinion requires medical expertise, and therefore, the Veteran is not competent to offer a medical opinion regarding such a complex medical question.

Despite his contentions regarding heredity and unhealthy eating in the military, the Veteran has not submitted persuasive evidence showing that such factors resulted in his current diabetes diagnosis or that it manifested during service or within one year of service.  A veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 5107(b)).  Nevertheless, the Veteran's opinion regarding the etiology of his diabetes is not competent evidence and is afforded no probative weight.  Moreover, the VHA expert medical opinion considered the Veteran's contended theories, and thus, the Board affords such opinion great probative weight and finds it persuasive regarding the nexus element, on which this appeal turns.  Dr. C.J. explained that, based on the evidence, the Veteran's diabetes has developed in accordance with the natural history of such disease, without any causation attributed to service.  The nexus element has not been substantiated here.

In sum, the Board must conclude that the preponderance of the evidence is against the claim, and thus, the benefit-of-the-doubt doctrine is not applicable here; therefore, service connection for diabetes mellitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been presented, the claim of service connection for diabetes mellitus is reopened, and the appeal is granted to this extent only.

Service connection for diabetes mellitus is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


